Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BS-64

IN RE: KAREN J. MILLER,
                         Respondent.
Bar Registration No. 417139                          BDN: 303-11

BEFORE: Glickman and Thompson, Associate Judges; and King, Senior Judge.

                                    ORDER
                             (FILED - February 6, 2014)

       On consideration of the affidavit of Karen J. Miller, wherein she consents to
disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of
the Rules Governing the Bar of the District of Columbia Court of Appeals, which
affidavit has been filed with the Clerk of this Court, and the report and
recommendation of the Board on Professional Responsibility, it is this 6th day of
February 2014

       ORDERED that the said Karen J. Miller is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files her affidavit pursuant to D.C.
Bar Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving her
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith.

                                        PER CURIAM